Citation Nr: 1039593	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-34 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to April 
1970.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from February 2004 and January 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Nashville, Tennessee (RO).

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) is addressed in the Remand 
portion of the decision below and are remanded the RO via the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's 
posttraumatic stress disorder (PTSD) has been manifested by sleep 
disturbance; recurrent nightmares; anxiety; irritability; anger 
problems; intrusive thoughts; flashbacks; hyper vigilance; hyper 
startle response; avoidance behaviors; social withdrawal; and 
difficulty getting along with others and trusting other people.  
Objectively, the Veteran was neatly groomed and dressed, and 
fully oriented.  He exhibited open, friendly, and cooperative 
attitude; depressed, anxious, or pleasant mood; blunted or 
appropriate affect; unremarkable psychomotor activity; 
appropriate speech; unremarkable thought process and thought 
content; average intelligence; good impulse control; 
understanding or fair judgment and insight; intact memory, 
concentration, and cognitive ability; and capability to manage 
financial affairs.  No evidence of delusions, hallucinations, 
obsessive or ritualistic behaviors, panic attacks, suicidal or 
homicidal ideation, episodes of violence, inappropriate behavior, 
or problem with daily living activities was shown.  Occasional 
decrease in work efficiency or intermittent periods of inability 
to perform occupational tasks due to PTSD signs and symptoms were 
shown.  However, total occupational and social impairment due to 
PTSD signs and symptoms was not found.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Veteran's claim concerning the proper disability rating to be 
assigned to his service-connected PTSD arises from his 
disagreement with the initial disability evaluation assigned to 
this condition following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice as to this claim is needed under 
VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has also obtained multiple VA mental 
examinations to determine the severity of the Veteran's PTSD.  38 
C.F.R § 3.159(c)(4).  Pursuant to the Board's December 2008 
remand, the RO obtained the Veteran's VA treatment records and a 
March 2009 VA examination was accomplished to ascertain the 
current level of the Veteran's PTSD.  As the March 2009 VA 
examination provides sufficient detail to determine the current 
severity of the Veteran's service-connected PTSD, the Board finds 
that there has been substantial compliance with its December 2008 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that 
the VA examination obtained in this case is more than adequate, 
as it was based upon a physical examination of the Veteran, a 
review of his claims file, and with consideration of the 
Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings 
are appropriate whenever the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings).


Historically, the RO's February 2004 rating decision granted 
service connection at a 50 percent evaluation for PTSD, effective 
from July 29, 2003.  The Veteran filed a timely notice of 
disagreement in September 2004 seeking a higher initial 
evaluation and perfected his appeal in October 2005.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted when there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has considered the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  For example, a GAF score of 61-70 reflects some 
mild symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, such 
as occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV at 46-47.  A GAF score of 
51-60 indicates moderate symptoms, e.g., flat affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning, e.g., 
having few friends or having conflicts with peers or co-workers.  
Id.  A GAF score of 41 to 50 is assigned where there are serious 
symptoms, e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting, or any serious impairment in social, 
occupational, or school functioning, e.g., no friends, unable to 
keep a job.  Id.

In a July 2003 private treatment record, the Veteran complained 
of possible PTSD.  He reported sleep disturbance, nightmares, 
waking up in a cold sweat at times, feeling nervous, shaky, and 
irritable, flashbacks, trouble getting along with others, and 
being moody.  The assessment was probable PTSD, and the private 
physician stated that the Veteran was to be started on 
medication.

In November 2003, the Veteran underwent a VA PTSD examination.  
The examiner noted that the Veteran's claims file was reviewed.  
The Veteran reported that he had been married three times, was 
last divorced about ten years previously, and had two children.  
He stated that there had been little contact with his wife or the 
two children.  He recalled that each woman would say that he did 
not trust them and would complain that he never wanted to go 
anywhere.  He admitted that he had been avoidant and typically 
withdrawn most of the time since he returned from Vietnam, and 
this reached a point that he even dreaded going to the grocery 
store.  He would go out with a friend about every one or two 
months.  The Veteran reported that his last job had been his 
longest, lasting for twenty seven years as a heavy equipment 
operator.  He was able to tolerate this job because it did not 
involve being around many people.  

On mental status examination, the Veteran was neatly dressed and 
fully oriented.  He reported recurrent, extremely vivid, and 
frightening nightmares, occurring occasionally two times in one 
evening.  He also reported experiencing daily and severe thought 
intrusions of Vietnam, becoming upset watching news about Iraq, 
hyper-startle reaction, flashbacks triggered sudden appearance of 
helicopters or burning smell, extreme hyper-vigilance, avoidance 
of crowds, and difficulty trusting people.  He stated that after 
his third marriage, he experienced severe depression that 
included suicidal thinking, which he felt he might have used to 
cause his wife to come back to him.  It was noted that he had 
been severely lonely and did not do well with the third divorce 
that followed the only seemingly successful marriage he had 
experienced.  The diagnoses were PTSD, severe and chronic; 
dysthymic disorder, moderate to severe; and a history of 
substance abuse disorder, alcohol, in partial remission.  A GAF 
score of 43 was assigned.  The examiner stated that the degree of 
the Veteran's PTSD was felt to be quite severe, based upon the 
intensity of the symptoms he was currently experiencing.  All of 
his PTSD symptoms had reached severe proportions, having also 
been accentuated by the war in Iraq.  It was also noted that the 
Veteran was quite alert, did not make any significant cognitive 
errors, and was capable of understanding and managing his 
financial affairs.


In a November 2003 Vet Center intake note, mental status 
evaluation conducted by a staff member noted neat appearance; 
suspicious, defensive, and anxious manner; average intelligence; 
appropriate speech; orientation to time, place and person; 
impaired memory function; tense, agitated, and restless motor 
activity; fair judgment; evidence of thought disorder, to include 
delusions and disorganized thinking; no evidence of 
hallucination; sleep disturbance; and suicidal and homicidal 
thoughts.

An April 2004 VA treatment report noted that the Veteran was seen 
to establish care with the VA for his PTSD.  He reported that he 
was divorced three times, with two daughters and a grandchild, 
and worked as a heavy equipment operator.  He reported trouble 
falling and staying asleep.  He also reported nightmares 
occurring about three times per week; rare flashbacks; no panic 
attacks; hyper-vigilance; and temper problems, which was better 
on medication.  He denied suicidal or homicidal ideation or 
intent.

In a May 2004 Vet Center intake note, mental status evaluation 
conducted by a staff member noted neat appearance; suspicious, 
defensive, and anxious manner; average intelligence; appropriate 
speech; orientation to time, place and person; impaired memory 
function; labile affect; tense, agitated, and restless motor 
activity; and impaired judgment.  As for evidence of thought 
disorder, the staff member noted delusions in that the Veteran 
was paranoid as he thought people were following and watching him 
and that was one the reasons that he stayed at home.  The Veteran 
went shopping when nobody was around at 6 o'clock in the morning 
and he sat with his back against the wall so that he could see 
the people around him.  The Veteran reported that he always kept 
his blinds closed in his house and every time he heard a noise he 
went to check to see what it was.  He also reported that when 
operating his backhoe he looked from side to side to ensure body 
was sneaking up on him.  The staff member noted disorganized 
thinking as the Veteran reported that he was often confused and 
forgot things that he should have remembered.  The staff member 
also noted hallucinations as the Veteran reported seeing the head 
of an enemy soldier rolling past him and hearing it rolling, five 
days a week, and sometimes only about once every two weeks.  The 
Veteran also reported having flashbacks of his Vietnam 
experience.  As evidence of depression, sleep disturbance, low 
energy level, suicidal and homicidal thoughts were noted.  The 
Veteran stated that he once thought about suicide in 1993 after 
his last divorce when his wife and kids left, but he went to a 
counselor and decided not to commit suicide.  As to homicidal 
thoughts, the Veteran reported having problems getting along with 
people and that he was in many unprovoked fights when he first 
returned from Vietnam.  The Veteran stated "I have been real 
angry at people at work but I did not take any physical action, 
instead I warned them and informed my boss what the problem 
was."

An August 2004 private treatment report noted that the Veteran 
was seen for the purposes of beginning treatment on a fee basis.  
The treating physician, Dr. A.L., noted that no claims file was 
available for review.  It was noted that the Veteran had been 
periodically seen by VA psychiatry and also at the Vet Center.  
He was currently taking medication and he tried group therapy, 
but that did not work well for him, tending actually to aggravate 
his symptoms.  It was also noted that the Veteran had trouble 
being around crowds of people, and he would go to the grocery 
store at 6 a.m. in order to avoid other people.  The Veteran 
reported continuing to do well with his work as a heavy equipment 
operator, as long as he operated mainly by himself, but if he had 
to work with a crew on occasion, there were increased symptoms.  
There were many things in a crowd of people that could trigger 
explosive anger and the Veteran needed further help with his 
anger management.  He gave an example of running out of gas with 
his lawnmower at home and wildly throwing it over.  He had one 
friend with whom he could talk about his problems with PTSD, but 
there virtually was no one else.  Dr. L. opined that the rage 
inside the Veteran appeared to emanate from feeling abandoned by 
his country after he returned home.  On mental status 
examination, the Veteran had a friendly demeanor.  He was open 
and very talkative, and easily achieved trust with the physician.  
The Veteran was still experiencing severe recurrent nightmares 
about two or three times a week.  He stated that most of the time 
he ended up sitting on the couch in fear of going back to sleep 
and he felt tired most of the time.  The diagnoses were severe 
and chronic PTSD; recurrent major depression; and a history of 
substance abuse disorder, alcohol, in partial remission.  A GAF 
score of 43 was assigned.

In November 2004, the Veteran underwent another VA PTSD 
examination.  The Veteran reported currently working as a heavy 
equipment operator which was a very isolated job where he had 
very little contact with other people.  He currently lived alone 
and managed his own finances.  He had been married three times, 
all marriages ending in divorce, with the first marriage lasting 
one year, the second three years, and the third several years 
before it ended about ten years previously.  He had had no legal 
problems since the 1970s.  It was noted that the only social 
support he had was one close friend with whom he talked.  He had 
very little contact with his family.  He had no real hobbies but 
found it very enjoyable and relaxing to go to his friend's horse 
farm and watch the horses or lead them around.

On mental status examination, the Veteran was casually and neatly 
dressed.  He was somewhat ill at ease but was able to cooperate 
with the examination and had normal rate and rhythm to his 
speech.  He was fully oriented.  His mood seemed sad and somewhat 
anxious.  He exhibited a blunt affect; slightly below average 
fund of knowledge; intact cognitive examination; and intact 
memory.  No evidence of any thought disorder was found.  The VA 
examiner stated that the Veteran appeared to be moderately to 
severely impaired socially and recreationally, living an isolated 
hermit-like life style where he did not tolerate being around 
people, could not even go to the hospital to see his ailing 
father, and virtually had no contact with anybody in his life 
other than the one veteran friend.  The examiner noted that 
vocationally, the Veteran had been able to work but only because 
he had been in a situation where he did not have any 
responsibility of being with other people other than his crew, 
but did most of his work on his own; if he had to work in an 
environment with people around and had to interact with people, 
he could not have been holding down a job.  The examiner 
concluded that there was probably a moderate level of impairment 
in his vocational history because the Veteran was fortunate 
enough to have a job that did not impinge on his psychiatric 
symptoms.  The Veteran seemed to have very little social support 
other than one friend, but he was independent of others to 
perform activities of daily living and seemed capable of managing 
his own financial affairs.  The diagnoses were chronic PTSD, 
dysthymia, and alcohol abuse in early remission.  A GAF score of 
45 was assigned.

A March 2005 statement from Dr. L. stated that while the 
Veteran's PTSD symptoms had improved at times, the war in Iraq 
had greatly increased nightmares and flashbacks.  Dr. L. also 
stated that the Veteran was on anti-depressant and anti-anxiety 
medication because the Veteran was reclusive; his process was 
very slow; he was hyper-vigilant, and he was unable to be around 
crowds, which sometimes made a working environment difficult.  
Dr. L. opined that continued psychotherapy and medication 
management would maintain stability but his condition might 
continue to decline "making continued employment an issue."

An October 2006 VA psychiatry report noted that the Veteran was 
doing well with current medication and had worked in the same job 
for 29 years.  He was married "a couple times," was currently 
unmarried, and did not have contact with his children.  He also 
reported a baseline symptom of intrusive thoughts but stated that 
he "cope[d] with it."  He worked daily and had limited social 
interactions.  His mood and affect were controlled with 
depression medication, and no mania was shown.  No memory 
impairment or psychomotor hyperactivity was shown; and his 
judgment and concentration were good.  His thought process was 
unremarkable, with no delusions, hallucinations, or paranoia.  He 
denied suicidal or homicidal ideations, plan, or intent.  

In a March 2007 VA psychiatry report, the Veteran reported 
ongoing difficulties with occasional sleep difficulties, 
especially when he was under stress.  On mental status 
examination, the Veteran was cooperative and friendly.  He was 
quite anxious and his leg was restless.  He exhibited an "OK" 
mood; anxious affect; thought content with no suicidal or 
homicidal ideation; and goal-directed thought process.

A May 2007 VA psychiatry report noted that the Veteran was seen 
with a chief complaint of trouble sleeping.  On mental status 
examination, he exhibited good insight; animated and pleasant 
mood and affect, with no mania, hypomania, or depression; no 
memory impairment; good judgment; good concentration; no 
psychomotor hyperactivity or retardation; and thought process 
with no delusions, hallucinations, or paranoia.  He denied 
suicidal or homicidal ideations, plan, or intent.  The assessment 
was PTSD, and a GAF score of 65 was listed.

An August 2007 VA psychiatry report noted that the Veteran was 
seen with a chief complaint of trouble sleeping.  He stated that 
he noticed some improvement of his mood with changes in 
medication.  He reported continuing to have major flashbacks and 
nightmares which often disturbed his sleep.  On mental status 
examination, he exhibited good insight; animated and pleasant 
mood and affect, with no mania, hypomania, or depression; no 
memory impairment; good judgment; good concentration; no 
psychomotor hyperactivity or retardation; and thought process 
with no delusions, hallucinations, or paranoia.  He denied 
suicidal or homicidal ideations, plan, or intent.  The assessment 
was PTSD, and a GAF score of 65 was listed.

In a November 2007 VA mental health report, the Veteran stated 
"I haven't been doing worth a darn," since he was stopped on an 
anti-depressant.  He reported sleep disturbance and worsening of 
PTSD with stopping of the anti-depressant.  He reported symptoms 
of sleep disturbance, increased dream state, hyper-startle, and 
avoidance of crowds.  His grooming and hygiene was adequate.  He 
was cooperative and exhibited good eye contact.  No psychomotor 
agitation or slowing was noted.  Mannerisms were anxious, with 
trembling of the hands, and speech normal.  The Veteran stated 
that he was "pretty good."  His affect was mildly blunted, 
appropriate, and congruent; thought process was linear, logical, 
goal-directed, and circumstantial; memory, attention, and 
concentration were intact; and insight and judgment were 
moderate.  He denied any suicidal or homicidal ideation, auditory 
or visual hallucination, delusion, or ideas of reference.  He was 
alert and fully oriented.  The assessment was PTSD, and a GAF 
score of 50 was noted.

In a January 2008 VA psychiatry report, the Veteran reported that 
he could not sleep and had regular nightmares despite taking 
medications twice daily.  He reported that his mood was better 
but had some anxiety.  He denied suicidal or homicidal ideation, 
or auditory or visual hallucinations.  His memory was intact to 
all spheres.  On mental status examination, the Veteran exhibited 
appropriate appearance; appropriate affect; euthymic and pleasant 
mood; linear and goal-directed thought process; normal thought 
content, with no suicidal or homicidal thoughts or plan; and fair 
insight and judgment.  The diagnosis was PTSD and a GAF score of 
65 was noted.


In a March 2008 VA psychiatry report, the Veteran reported that 
his sleep improved but he still had nightmares.  It was noted 
that his mood, anxiety, and anger were better controlled.  No 
suicidal or homicidal ideation, or auditory or visual 
hallucinations was found.  The Veteran reported that he was 
single living alone and working full time operating heavy 
equipment.  The Veteran stated that he was not interested in 
relationships.  It was noted that the Veteran had good sleep for 
6 hours and good appetite, watched his diet, and exercised.  His 
memory was intact to all spheres.  On mental status examination, 
the Veteran exhibited appropriate appearance; appropriate affect; 
euthymic and pleasant mood; linear and goal-directed thought 
process; normal thought content, with no suicidal or homicidal 
thoughts or plan; and fair insight and judgment.  The diagnosis 
was PTSD, and a GAF score of 78 was noted.

In a December 2008 VA psychiatry report, the Veteran reported 
chronic sleep problems with nightmares of combat and night 
sweats.  He also reported hyper-alertness, whenever he heard 
noise, and occasional flashbacks.  He avoided hunting because it 
reminded him of Vietnam and avoided crowds because of anxiety.  
He reported increase in depression after losing job.  As to his 
employment history, he worked as a heavy equipment operator but 
was let go because of problems with irritability with coworkers.  
He was able to retire in July, 2008.  He denied hopelessness, 
suicidality, or homicidality.  No mania was shown.  On mental 
status examination, the Veteran was neatly groomed and his 
behavior was friendly, calm, and cooperative, with good eye 
contact.  His motor activity was very restless, but without 
ataxia.  The Veteran exhibited normal and non-pressured speech; 
"fair" mood; full range of affect; linear and goal-directed 
thought process; thought content without obsession, paranoia, or 
delusions; perception without auditory or visual hallucinations, 
but with occasional PTSD flashbacks; intact memory in all three 
domains; intact concentration; intact insight; and good judgment.  
The diagnosis was PTSD, and a GAF score of 55 was noted.  

Pursuant to the Board's December 2008 remand, the Veteran was 
afforded a VA PTSD examination.  The VA examiner noted that the 
claims file was reviewed.  The Veteran reported feeling depressed 
and described this as "down in the dum[p]s."  He stated that he 
had been feeling worse since his retirement in July 2008 and 
thought it was because he was not as busy and did not socialize.  
As to family relationships, he reported having been married three 
times and that he was last divorced in 1993.  He had two children 
but did not have any contact with them.  He lived alone.  He 
enjoyed watching television, had been learning more about 
computer and email, and went shopping but liked to go early in 
order to avoid crowds.  He denied a history of suicide attempts 
or violence or assaultiveness, or issues associated with alcohol 
or substance use.  

On physical examination, he was clean and casually dressed, and 
showed cooperative, friendly, and attentive attitude toward the 
examiner.  He exhibited unremarkable psychomotor activity; 
spontaneous speech; appropriate affect; depressed mood; intact 
attention; full orientation; unremarkable thought process and 
thought content; no delusions; average intelligence; and 
understanding judgment and insight.  He also reported sleep 
impairment.  No inappropriate behavior was shown.  He denied 
hallucinations, obsessive or ritualistic behaviors, panic 
attacks, suicidal or homicidal thoughts, or episodes of violence.  
His impulse control was good and memory was normal.  It was noted 
that the Veteran was able to maintain minimum personal hygiene, 
that there was no problem with activities of daily living, and 
that he was capable of managing financial affairs.  The Veteran 
continued to have intrusive thoughts but it was noted that his 
PTSD symptoms appeared to have remained about the same over the 
past several years.

As to social and occupational functioning, the Veteran reported 
that he retired in July 2008 after 31 years of employment as a 
heavy equipment operator because he was eligible by age or 
duration of work.  The diagnosis was PTSD conforming to the DSM-
IV criteria and a GAF score of 65 was listed.  The VA examiner 
stated that the Veteran's PTSD symptoms were not such that they 
interfered with his ability to maintain gainful employment, both 
by history and examination.  Total occupational and social 
impairment due to PTSD signs and symptoms were not found; and 
PTSD signs and symptoms did not result in deficiencies in the 
areas of judgment, thinking, family relations, or work, but only 
in mood.  No reduced reliability and productivity due to PTSD 
symptoms was found; however, occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, but with generally satisfactory functioning, 
due to PTSD signs and symptoms were found.

After reviewing the evidence of record since the initial grant of 
service connection, the Board concludes that the Veteran's PTSD 
is most appropriately rated as 50 percent disabling.  The 
Veteran's recorded GAF score since the initial grant of service 
connection have ranged from 43 to 78, with an average of 56, 
which contemplates moderate symptoms, e.g., flat affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning, e.g., 
having few friends or having conflicts with peers or co-workers.  
DSM-IV at 46-47.  Although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the totality 
of the evidence in accordance with all applicable legal criteria.  
See Carpenter, 8 Vet. App. at 242.

The evidence of record demonstrates that since the initial grant 
of service connection, the Veteran has reported sleep 
disturbance, recurrent nightmares, anxiety, irritability, anger 
problems, intrusive thoughts, flashbacks, hyper vigilance, hyper 
startle response, and avoidance behaviors.  The record also 
reflects that the Veteran was socially withdrawn and had 
difficulty getting along with others and trusting other people.  
He maintained little contact with other people, to include his 
own family and reported difficulty getting along with coworkers 
at work.  In considering this disability as a whole, the Board 
concludes that the Veteran's PTSD is most analogous to the 
symptoms warranting a 50 percent rating for PTSD.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The evidence does not reflect that the Veteran's PTSD has been 
manifested by symptoms of such severity to warrant a higher 
disability rating in excess of 50 percent, at any time since the 
initial grant of service connection on July 29, 2003.  
Objectively, the Veteran was neatly groomed and dressed, and 
fully oriented.  He exhibited open, friendly, and cooperative 
attitude; depressed, anxious, or pleasant mood; blunted or 
appropriate affect; unremarkable psychomotor activity; 
appropriate speech; unremarkable thought process and thought 
content; average intelligence; good impulse control; 
understanding or fair judgment and insight; intact memory, 
concentration, and cognitive ability; and capability to manage 
financial affairs.  No evidence of delusions, hallucinations, 
obsessive or ritualistic behaviors, panic attacks, suicidal or 
homicidal ideation, episodes of violence, inappropriate behavior, 
or problem with daily living activities was shown.  Although the 
November 2003 Vet Center intake note reported suicidal thoughts, 
the Veteran reported that he thought about suicide in 1993 when 
he experienced severe depression after his third divorce.  The 
Vet Center records, dated in November 2003 and May 2004, written 
by a staff member indicated evidence of thought disorder, to 
include delusions, disorganized thinking, and hallucinations, and 
suicidal and homicidal thoughts.  However, the Board finds that 
these records have limited probative value as they were simple 
intake notes rather than medical findings by a physician, were 
made without review of the claims file, and are inconsistent with 
the other evidence at that time.  The evidence does not show PTSD 
was manifested by symptoms such as obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; spatial disorientation, and 
neglect of personal appearance and hygiene.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.

As to the Veteran's occupational and social functioning, the 
Veteran reported working as a heavy equipment operator for 31 
years before he retired in July, 2008.  The evidence of record 
indicates that the Veteran maintains an isolated life style where 
he has little contact with others, to include his family, and has 
little social support other than one friend.  As to family 
relationships, he had been married three times, all marriages 
ending in divorce, and has little contact with his two daughters 
from one of the marriages.  However, while this evidence may 
indicate difficulty establishing and maintaining effective social 
relationships, the inability to establish and maintain effective 
relationships is not shown.  Although the Veteran reported 
difficulty getting along with coworkers and Dr. L. stated in 
November 2004 that the Veteran was able to work only because he 
worked on his own most of the time, the record reflects that the 
Veteran had worked in the same job for 31 years and continued to 
do well with his work before his retirement despite experiencing 
difficulties if he had to work with a crew on occasion.  The 
Board finds that this evidence is consistent with the finding of 
the March 2009 VA examiner that there is no total occupational 
and social impairment due to PTSD signs and symptoms.  The March 
2009 VA examiner also noted that the Veteran's PTSD symptoms did 
not result in deficiencies in the areas of judgment, thinking, 
family relations, or work, although occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due PTSD symptoms were found.  Accordingly, 
the Board finds that the objective medical evidence of record at 
any time during the appeal period does not support an evaluation 
in excess of 50 percent.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria under the Rating Schedule reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate, and 
no referral is required.

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the 50 percent 
disability rating for PTSD assigned herein inadequate.  As noted 
above, the Veteran's service-connected PTSD is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is 
found by the Board to specifically contemplate the Veteran's 
level of disability and symptomatology.  Since the initial grant 
of service connection, the Veteran's PTSD has been manifested by 
sleep disturbance; recurrent nightmares; anxiety; irritability; 
anger problems; intrusive thoughts; flashbacks; hypervigilance; 
hyperstartle response; avoidance behaviors; social withdrawal; 
and difficulty getting along with others and trusting other 
people.  Objectively, the Veteran was neatly groomed and dressed, 
and fully oriented.  He exhibited open, friendly, and cooperative 
attitude; depressed, anxious, or pleasant mood; blunted or 
appropriate affect; unremarkable psychomotor activity; 
appropriate speech; unremarkable thought process and thought 
content; average intelligence; good impulse control; 
understanding or fair judgment and insight; intact memory, 
concentration, and cognitive ability; and capability to manage 
financial affairs.  No evidence of delusions, hallucinations, 
obsessive or ritualistic behaviors, panic attacks, suicidal or 
homicidal ideation, episodes of violence, inappropriate behavior, 
or problem with daily living activities was shown.  Occasional 
decrease in work efficiency or intermittent periods of inability 
to perform occupational tasks due to PTSD signs and symptoms were 
shown.  However, total occupational and social impairment due to 
PTSD signs and symptoms was not found.  When comparing this 
disability picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the 50 percent disability rating 
assigned herein for his service-connected PTSD.  This includes 
consideration of symptoms such as flattened affect, disturbances 
of motivation and mood and difficulty establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  A rating in 
excess of 50 percent is provided for certain manifestations of 
service-connected PTSD but the medical evidence of record 
reflects that those manifestations are not present in this case.  
The medical evidence does not demonstrate this condition to be 
manifested by symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation; and neglect of personal 
appearance and hygiene.  Id.  Therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  38 
C.F.R § 4.130, Diagnostic Code 9411; Thun, 22 Vet. App. at 115.  

Staged ratings have been considered.  While there may have been 
day-to-day fluctuations in the manifestations of the Veteran's 
service-connected PTSD, the evidence shows no distinct periods of 
time since service connection became effective, during which the 
Veteran's PTSD varied to such an extent that a rating greater 
than or less than 50 percent would be warranted.  Thus, staged 
ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an initial evaluation in 
excess of 50 percent for PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.


REMAND

In his October 2005 substantive appeal, the Veteran raised an 
informal claim for TDIU and the issue was referred to the RO for 
the appropriate development by Board remand.  A review of the 
Veteran's claims folder revealed that it does not contain the 
records relating the Veteran's claim for TDIU.  However, because 
the Veteran's claim of an entitlement to an initial evaluation in 
excess of 50 percent for his service-connected PTSD was pending 
in October 2005, the determination of whether he is entitled to 
TDIU, including the effective date for that award, is part and 
parcel of the determination of the initial rating for PTSD.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-
96, 61 Fed. Reg. 66749 (1996).  As such, the Veteran's claim of 
entitlement to TDIU is properly before the Board.

As the Veteran's claim of TDIU is part and parcel of the 
determination of the initial rating for PTSD, the issue of TDIU 
must be remanded for the RO.  Id.  All issues "inextricably 
intertwined" with the issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Decisions of the Board are to 
be based on the entire record in the proceeding and upon 
consideration of all evidence and material of record, as well as 
upon consideration of all applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a) (West 2002).  Since all 
evidence and material of record were not transferred to the 
Board, a decision by the Board without this evidence would 
violate the Veteran's due process rights.  Id.  Thus, a remand is 
necessary for the RO to associate all records relating to the 
Veteran's TDIU claim with the claims file.

Accordingly, the case is remanded for the following action:

The RO must associate all record relating 
to the Veteran's TDIU claim with the claims 
folder.  After the said evidence is 
associated with the Veteran's claims 
folder, and any additional notice and 
development necessary to the proper 
adjudication of this claim is accomplished, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


